Citation Nr: 0632643	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  03-09 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a disability rating higher than 10 percent for 
service-connected prostate cancer, status postoperative 
radical prostatectomy.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1979 to April 
1990.  The veteran was awarded the Vietnam Service Medal with 
three bronze service stars, Air Force Outstanding Unit Award,  
Republic of Vietnam Gallantry Cross with Palm, Vietnam 
Campaign Medal, and Air Force Good Conduct Medal with one 
silver olc.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.


FINDING OF FACT

Prostate cancer, status postoperative radical prostatectomy 
does not require the veteran to wear absorbent materials and 
requires the veteran to wake up once at night and urinate 
several times during the day.


CONCLUSION OF LAW

The schedular criteria for a disability evaluation higher 
than 10 percent for prostate cancer, status postoperative 
radical prostatectomy have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
4.115b, Diagnostic Codes 7528-7527 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of letters from 
the RO to the veteran in June 2003 and January 2006.  The 
veteran was told of the requirements to successfully 
establish a claim for increased rating, advised of his and 
VA's respective duties, and asked to submit information 
and/or evidence pertaining to the claim to the RO.  The 
content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was not provided adequate VCAA notice prior to 
the initial RO adjudication of his claim.  Any defect with 
respect to the timing of the notice was nonprejudicial.  
There is no indication that the outcome of the case has been 
affected, as the evidence received following the notice 
letters was subsequently considered by the RO in the May 2006 
supplemental statement of the case.  Accordingly, there is no 
indication that the outcome of the case would have been 
different had the veteran received pre-adjudicatory notice.  
The veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4).  The veteran underwent VA 
examinations in July 2002 and January 2006.  The duty to 
notify and assist having been met by the RO to the extent 
possible, the Board turns to the analysis of the veteran's 
claim on the merits.


II.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2 (2006); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran received private medical treatment and was 
diagnosed as having prostate cancer.  In February 1998 he 
underwent a radical retropubic prostatectomy.  

In October 1998, the veteran was awarded service connection 
for prostate cancer, status post prostatectomy due to Agent 
Orange exposure, evaluated as 100 percent disabling, 
effective October 1997 and reduced to 0 percent, effective 
September 1998.  In a December 1998 rating decision, the RO 
continued the noncompensable disability rating.  In October 
2002, the RO granted an increased disability rating of 10 
percent, effective November 2001.  

The veteran received VA medical treatment.  In March 2001, 
the veteran stated that he awakens twice a night to urinate 
and had noted incontinence on hard coughing and some 
dribbling.  He was diagnosed as having prostate cancer, 
status post radical prostatectomy in 1998. 

In July 2002, the veteran was afforded a VA examination.  At 
that time, the veteran had nocturia two times a night, 
daytime urinary frequency every three hours without 
hesitance, no stranguria, and a fair and diminished urinary 
stream caliber.  A history of stress urinary incontinence was 
noted usually only with colds causing forceful coughs.  The 
veteran did not wear pads.  He was also found to have 
erectile dysfunction.  Following a physical examination, the 
veteran was diagnosed as having prostate cancer, erectile 
dysfunction, and stress urinary incontinence.  

In January 2006, the veteran was afforded another VA 
examination.  At that time, he complained that since the 
surgery, he had a little bit of dribbling at the end of 
urination and it was not as easy to stop the stream as 
before.  There was no metastases, no incontinence and he did 
not have to wear any kind of pad or diaper.  He did not have 
any problem holding urine in when he felt the urge to 
urinate.  He stated that he urinated several times during the 
day and would get up only once at night.  The veteran was 
diagnosed as having prostate cancer status post radical 
prostatectomy in 1998 with complications of erectile 
dysfunction after prostatectomy.  

The veteran's residuals of prostatectomy have been most 
recently evaluated as 10 percent disabling under the 
provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7528.  
Pursuant to the provisions of Diagnostic Code 7528, a 100 
percent evaluation is warranted for malignant neoplasms of 
the genitourinary system.  A note to this code section states 
that if there has been no local reoccurrence or metastasis 
following the cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure, then the 
disability is to be rated based on residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
38 C.F.R. § 4.115b, Diagnostic Code 7528, including note 
(2006).

Applying these regulations, and considering the evidence of 
record, the RO concluded that the veteran's predominant 
residual disability from the prostatectomy was urine leakage 
and rated the disability under the criteria outlined for 
voiding dysfunction.

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  
Under the subcategory of voiding dysfunction, continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence which requires the use 
of an appliance or the wearing of absorbent materials which 
must be changed less than two times per day warrants a 20 
percent rating.  When the wearing of absorbent materials, 
which must be changed two to four times per day warrants a 40 
percent rating.  When the wearing of absorbent materials, 
which must be changed more than four times per day is 
required, a 60 percent rating is warranted.  A 60 percent 
rating is the maximum rating available under voiding 
dysfunction.  38 C.F.R. § 4.115a (2006).  

For a rating based on urinary frequency, a 40 percent 
evaluation is warranted when there is a daytime voiding 
interval less than one hour, or awakening to void five or 
more times per night.  A 20 percent evaluation is warranted 
when there is a daytime voiding interval between one and 
three hours, or, awakening to void three to four times per 
night.  A 10 percent evaluation is warranted for a daytime 
voiding interval between two and three hours, or; awakening 
to void two times per night.  Id.

For a rating based on obstructed voiding, a 30 percent 
evaluation is warranted for urinary retention requiring 
intermittent or continuous catheterization.  A 10 percent 
evaluation is warranted for marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of the following: (1) post void 
residuals greater than 150 cc.; (2) uroflowmetry; markedly 
diminished peak flow rate (less than 10 cc/sec); (3) 
recurrent urinary tract infections secondary to obstruction; 
(4) stricture disease requiring periodic dilatation every 2 
to 3 months.  A noncompensable evaluation is warranted for 
obstructive symptomatology with or without stricture disease 
requiring dilatation 1 to 2 times per year.  Id.

A review of the medical evidence shows that there have been 
no reports of recurrence or metastasis of the veteran's 
prostate cancer subsequent to the prostatectomy in February 
1998.  Therefore, the veteran's disability was properly 
evaluated under the criteria for voiding dysfunction in 
accordance with Diagnostic Code 7528.

Reviewing the pertinent evidence of record, the Board 
concludes that the veteran's prostate cancer does not warrant 
a disability rating higher than 10 percent on the basis of 
urine leakage, as defined by 38 C.F.R. § 4.115a, supra.  For 
the 20 percent rating evaluation under continual urine 
leakage, the veteran must have to change the absorbent 
materials less than 2 times per day.  The evidence of record 
shows that the veteran does not have to wear any type of 
absorbent material, therefore a 20 percent rating is not 
warranted under this subcategory.

A higher rating of 20 percent based on urinary frequency 
requires a daytime voiding interval between one to two hours, 
or awakening to void three to four times per night.  38 
C.F.R. § 4.115a, supra.  During the most recent VA 
examination in January 2006, the veteran reported having to 
urinate several times during the day and would get up only 
once at night, which more nearly approximates a 10 percent 
rating under urinary frequency.  

Finally, the veteran is not entitled to the 30 percent rating 
under obstructed voiding as he has not been diagnosed as 
having that disorder nor do his treatment records show that 
the veteran requires any catheterization.  

The Board also considered whether a higher rating is 
warranted under Diagnostic Code 7527, which provides that 
prostate gland injuries, infections, hypertrophy, 
postoperative residuals are rated as voiding dysfunction or 
urinary tract infection, whichever is predominant.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7527 (2006).  

Recurrent symptomatic urinary tract infection requiring 
drainage/frequent hospitalization (greater than 2 times per 
year), and/or requiring continuous intensive management 
warrants a 30 percent evaluation.  Urinary tract infection 
requiring long-term drug therapy, 1-2 hospitalizations per 
year and/or requiring intermittent intensive management 
warrants a 10 percent evaluation.  38 C.F.R. § 4.115a (2006).  
This code, however, is not applicable as there is no evidence 
of record showing that the veteran has had any urinary tract 
infections.

The Board acknowledges the veteran's continuing complaints of 
erectile problems.  However, the veteran currently receives 
special monthly compensation for the loss of use of a 
creative organ.

In light of the evidence discussed above, the Board finds 
that the probative medical evidence of record is against a 
rating higher than 10 percent.  The claim on appeal must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

Entitlement to a disability rating higher than 10 percent for 
service-connected prostate cancer, status postoperative 
radical prostatectomy, is denied.



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


